Citation Nr: 1206238	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  04-08 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a hand disorder.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1958 to July 1962, and from August 1962 to February 1982.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a hearing before the Board.  The hearing was scheduled for August 18, 2009, at the Houston RO.  However, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  

In addition, the Board remanded this case for further development in January 2010.  As discussed below, the development requested has been completed, and the claim is now appropriate for appellate review.  


FINDINGS OF FACT

1.  A low back disorder was not noted on the October 1958 service enlistment examination report.

2.  The Veteran's congenital back defect (transitional vertebra) clearly and unmistakably preexisted service.

3.  The Veteran's congenital back defect (transitional vertebra) clearly and unmistakably did not increase in severity in service, and no disease or injury was superimposed on the preexisting congenital back defect during active service.  

4.  The Veteran sustained a low back muscle strain on two occasions in service, in January 1965 and October 1974.

5.  Symptoms of a low back disorder were not chronic in service.

6.  Symptoms of a low back disorder have not been continuous since service separation.

7.  The Veteran's current low back disorder is not related to his active service.

8.  The Veteran did not sustain a hand injury or disease in service.

9.  Symptoms of a hand disorder were not chronic in service.

10.  Symptoms of a hand disorder have not been continuous since service separation.

11.  The Veteran's current hand disorder is not related to his active service.

12.  The Veteran did not have cardiovascular injury or disease, including elevated blood pressure readings, during active service.

13.  The Veteran's hypertension did not manifest to a compensable degree within one year of service separation.

14.  Symptoms of hypertension have not been continuous since service separation.

15.  The Veteran's hypertension is not related to his active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011); VAOPGCPREC 82-90. 

2.  The criteria for service connection for a hand disorder have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 

3.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 101, 1101, 1110 , 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely VCAA notice letter in December 2002, the RO provided notice to the Appellant regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Appellant, and what evidence VA would obtain.  A March 2006 letter included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examination reports, post-service VA treatment records, Social Security Administration (SSA) records, and the Veteran's statements.  

As mentioned above, in a January 2010 decision, the Board remanded the claim for further development.  Specifically, the Board stated that VA examinations were needed to obtain medical opinions regarding whether a nexus existed between the Veteran's current diagnoses and active service.     

Following this Board's remand, VA examinations were conducted in March 2010 and April 2011 that included opinions regarding the likelihood of a nexus between the Veteran's current disorders and active service.  The examination for the back also included an opinion regarding the transitional vertebra noted in service, as requested by the Board.  Thus, it appears that all development requested by this Board in its January 2010 remand has been completed to the extent possible.   

Further, with regard to VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

The Board acknowledges that the March 2010 VA examiner did not assess a left hand disorder (despite the presence of left hand symptoms in other VA treatment records), and thus, did not render a nexus opinion with regard to the left hand symptoms.  However, the Board finds that a VA examination is not necessary in order to decide the matter.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and 
(2) indicate that those symptoms may be associated with his active military service.

In this case, because the weight of the evidence demonstrates that the Veteran did not in fact sustain a hand injury or disease in service, or experience any other potentially harmful event, there is no duty to provide a VA medical examination.  In this case, the service treatment records are devoid of any complaints, symptoms, or abnormal pathology indicative of the occurrence of a hand injury or even chronic hand disorder symptoms in service.  The Board finds that the weight of the evidence demonstrates no continuity of hand symptoms since service separation.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a left hand disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension and arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  
38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  See also VAOPGCPREC 82-90 (a reissue of General Counsel opinion 01-85 (March 5, 1985), which in essence interpreted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  However, the VA General Counsel has further noted that if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 67-90. 
.  
The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as a structural or inherent abnormality or condition that is more or less stationary in nature.  38 C.F.R. § 3.303(c).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

With regard to the presumption of sound condition at entry into service, 
38 C.F.R. § 3.304(b) provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted.

(1)  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2)  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3)  Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles the existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that where there is the notation or discovery during service of such residual conditions as scars, or absent, displaced, or resected parts of organs with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they pre-existed service.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  Except for when a different legal standard is indicated, when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


Service Connection for Low Back Disorder

The Veteran contends that his current back disorder originated in service and has continued since that time. 

The Veteran's October 1958 service enlistment examination report is negative for any complaints or history of back problems.  Indeed, clinical examination of the spine was marked as normal.  Because a back disorder was not "noted" at the October 1958 service enlistment examination, the Veteran is entitled to the presumption of soundness at service entrance.  38 U.S.C.A. § 1111.  

After a review of all the evidence, the Board finds that the Veteran's congenital back defect (transitional vertebra) clearly and unmistakably preexisted service.  The clear and unmistakable evidence of preexistence of a back defect includes service treatment record radiological findings (transitional vertebra in the lumbosacral junction, with a relatively narrow intervertebral disc space at the level between the last vertebral body and the sacrum), in-service medical board findings of sacralization of L5 and opinion by medical doctors, and a VA medical opinion that includes a finding of a preexisting congenital back defect.

The in-service X-rays and Medical Board diagnosis reflects a congenital disorder, namely, transitional vertebra in the lumbosacral junction, with a relatively narrow intervertebral disc space at the level between the last vertebral body and the sacrum. In May 1974 during service, the Medical Board made a finding that the Veteran was eligible for limited duty.  In its statement, the Medical Board noted that he was re-admitted to the Naval Regional Medical Center in Long Beach, California, three weeks prior for ongoing problems with a foot fracture.  During the course of an earlier hospitalization from June to August 1973, X-rays of the lumbosacral spine had revealed a transitional vertebra in the lumbosacral junction, with a relatively narrow intervertebral disc space at the level between the last vertebral body and the sacrum.  The Veteran was placed in an active physical therapy program.  While engaged in this program, he was involved in a motor vehicle accident, and a lumbosacral spine series was ordered.  It revealed sacralization of L5, and the Veteran was diagnosed with a strain.  

At the time an orthopedic consultation was obtained for the Veteran's lumbosacral strain, he had no pain on stress of the spine, and his walking pattern had become more normal.  He was placed on a program of flexion exercises for his low back pain.  Based on the Veteran's diagnosis of a transitional vertebra in the lumbosacral junction, among other diagnoses involving the foot, the Medical Board recommended that the Veteran be returned to six months' limited duty.  He was returned to full duty in August 1974, when it was noted that his back was asymptomatic.  

In March 2010, the Veteran was afforded a VA examination.  The VA examiner reviewed the claims file, conducted a thorough physical examination, and opined that the transitional vertebra existed prior to service  because the Veteran was born with the condition.  A transitional vertebra is a congenital vertebral defect in which the vertebra develops features of the adjoining region or structure - e.g., lumbar and sacral, which take on the characteristics of the arch and articular processes of the next section.  

The Board finds that the March 2010 VA examiner's opinion is competent and probative medical evidence because it was based on a review of the service treatment records, statement and history of the Veteran, and a thorough and contemporaneous physical examination of the Veteran that included X-rays.  Moreover, it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning. 

The 2010 VA examiner's opinion also constitutes clear and unmistakable evidence that a congenital back defect preexisted the Veteran's service.  There are no competent opinions suggesting that the transitional vertebra is not a preexisting congenital defect, nor does any other medical evidence of record conflict with the 2010 VA examiner's conclusion regarding the transitional vertebra.

The evidence shows no disease or injury superimposed upon the Veteran's pre-existing congenital back defect during active service.  In this regard, the Board notes that the Veteran sustained a low back strain injury in service; however, the evidence shows no worsening of the preexisting congenital back defect (transitional vertebra).  There is no competent evidence that tends to show that the low back strain injury involved injury to the preexisting congenital back defect.   The evidence does not even show chronic symptoms of a back disorder in service, but shows that even the symptoms of low back strain resolved with treatment.  The 2010 VA examiner opined that, according to the medical literature, the Veteran's congenital back defect is not related to development of arthritis or other back condition.  As with the opinion regarding preexistence of a congenital back defect, this medical opinion that no disease or injury was superimposed upon the Veteran's congenital back defect was based on a review of medical literature, the service treatment records, statement and history of the Veteran, and a thorough and contemporaneous physical examination of the Veteran that included X-rays.

Turning to the question of whether a low back disorder, other than the preexisting congenital disorder, was incurred during active service, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a low back injury in service, but low back symptoms were not chronic in service.  As indicated, the 2010 VA examiner opined that, according to the medical literature, the Veteran's congenital back defect is not related to development of arthritis or other back condition.  

With regard to the assertion of chronic low back symptoms in service, the Board finds the Veteran's more recent assertions of chronic back pain in service are outweighed by the more contemporaneous evidence, and are not credible.  A January 1965 service treatment note indicates the Veteran had six days of back pain, along with cold symptoms.  The doctor assessed a probable muscle strain.  A May 1974 Medical Board statement reflects that the Veteran suffered a back injury due to a motor vehicle accident, and the diagnosis was low back pain, as X-rays were normal with the exception of the congenital defect discussed above.  An August 1974 note indicates that, after a course of physical therapy, the Veteran's low back was asymptomatic, with no point tenderness or loss of motion on physical examination.   

In October 1974, the Veteran strained his back while lifting.  The doctor assessed a low back strain.  At a January 1981 periodic medical evaluation and the February 1982 service separation examination, the Veteran checked "yes" next to the question of whether he had, or had ever had, recurrent back pain.  

The Veteran's service treatment records indicate that his low back problems resolved with treatment.  He was not placed on permanent profile or permanent restriction in service because of a low back injury.  The September 1974 and August 1979 reenlistment evaluations do not note any findings of a low back disorder, indicating normal clinical examinations of the spine.  The January 1981 and February 1982 retirement evaluations do not note any findings of a low back disorder, also indicating normal clinical examinations of the spine.  The clinical examination at service separation does not reflect a diagnosis of a low back disorder at service separation.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board also finds that the weight of the evidence demonstrates that low back arthritis did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5242 (2011).  The evidence shows the first radiographic findings of osteoarthropathy were made in 2002.  For these reasons, the Board finds that arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.  

The Board next finds that the weight of the evidence demonstrates that symptoms of a low back disorder have not been continuous since service separation in February 1982.  While the Veteran is competent to state that he had low back symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions that he had chronic symptoms of the lumbar spine injury during service and back treatment during service, and continuous back symptoms since service, made in the context of the October 2002 claim for service connection (disability compensation) for a low back disorder, are outweighed by the Veteran's own histories that he gave for treatment purposes.

The Veteran's more recent statements of in-service and continuous post-service back symptoms are inconsistent with the histories recorded and findings reflected in the service treatment records, post-service private treatment records, and post-service VA treatment records.  Following service separation in February 1982, the evidence of record shows no complaints, diagnosis, or treatment for low back pain until after service in June 1989, when the Veteran sought treatment with Dr. C.A.G. following a post-service back injury at work.  The Veteran was cutting grass on a riding mower when one of the tires went flat.  He used a jack to lift the mower, when the jack slipped and he grabbed the mower and fell to the ground.  He reported that he experienced immediate low back pain.  

During treatment in June 1989, the Veteran specifically reported to Dr. C.A.G. that he had no previous back complaints.  At a physical therapy appointment the following month, the Veteran also related a post-service work-related accident that occurred in June 1989.  Dr. C.A.G. continued to treat the Veteran through 1992, and the doctor's notes are consistent in relating the current problems to the 1989 work injury, for which the Veteran filed a worker's compensation claim.  Moreover, in April 2004, when the Veteran sought treatment for low back pain at the VA Medical Center (VAMC), he stated that he had injured his low back in the 1980s, and reinjured it in 2002 (after service) when he fell in a Wal-Mart store.  Further, at the March 2009 VA examination, the Veteran told the VA examiner that he did not have any back problems prior to the 1989 work injury.  

With the exception of the 2009 VA examination, conducted in conjunction with the claim for disability benefits, the histories presented during private and VA treatment do not include a mention by the Veteran of in-service low back injury or disease or chronic symptoms or treatment of low back symptoms or disability in service or continuously since service.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that the Veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event).

As the statements made to private and VA physicians from 1989 to 1992 and in April 2004 were made during the course of treatment, they are afforded greater probative weight than those more recent statements made in conjunction with the Veteran's October 2002 claim for disability compensation benefits.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment; and in none of these examinations does the Veteran mention a lumbar spine injury or disease in service, chronic lumbar spine symptoms in service, or continuous lumbar spine symptoms since service.

Moreover, the absence of post-service complaints, findings, diagnosis, or treatment after service prior to June 1989 is another factor that tends to weigh against a finding of either a low back disorder in service or continuous symptoms of a low back disorder after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).
 
The Board further finds that the weight of the evidence demonstrates that the Veteran's current low back disorder is not related to his active service, including to the back injuries in service.  At the April 2003 VA examination, the examiner assessed a history of back strain, resolved, and a history of a work-related injury to the lumbar spine, status post three surgeries.  The examiner opined that the current residual symptoms with regard to the lumbar spine were related to the 1989 work-related injury in all medical probability, and not related to the contusion noted in active service.  In a March 2009 VA examination report, the examiner stated there was no evidence that the Veteran sustained a significant injury to the lower back in active service, and even by the Veteran's history, he stated that his back pain started after the worker's compensation injury in 1989.  He specifically denied a previous history of back complaints on a history and physical by Dr. C.A.G. in July 1989.  The examiner concluded that the lumbar spine was not service-connected, and was rather most likely secondary to the 1989 work injury.  Finally, the March 2010 VA examiner opined that the current lumbar spine condition was less likely as not related to or aggravated by active service.  The examiner pointed out that service treatment records showed low back pain following a motor vehicle accident in 1974, but normal X-rays (other than the congenital defect discussed above), and no further complaints of back problems in service.  Moreover, he sustained a work injury after service in 1989 that required surgery, and denied a previous history of back complaints at that time.  Thus, the weight of the evidence demonstrates that the current lumbar spine disorder was more likely caused by the 1989 post-service work injury.  

The 2003, 2009, and 2010 VA medical opinions are competent and probative medical evidence because they are factually accurate, and are supported by adequate rationale.  The VA examiners were informed of the pertinent evidence, including the Veteran's contentions of low back injuries in service.  The VA examiners reviewed the claims file and fully articulated the opinions.

Based on the weight of the evidence, there is no credible evidence of a relationship between the Veteran's current low back disorder and active military service, by either competent medical nexus opinion or continuity of symptoms since service separation.  The only nexus opinions on file, in 2003, 2009, and 2010, weigh against the claim, and the weight of the evidence demonstrates no continuous post-service symptoms of a low back disorder.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a low back disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic low back disorder symptoms and post-service low back disorder symptoms.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a low back disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection for Hand Disorder

The Veteran contends he has a hand disorder that originated in service and has continued since that time.  

First, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that hand arthritis did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230 (2011).  The evidence shows the first radiographic findings of degenerative joint disease were made decades after service in 2010.  For these reasons, the Board finds that arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.  

The Board further finds that the weight of the evidence demonstrates that the Veteran did not sustain a hand injury or disease in service, and that hand disorder symptoms were not chronic in service.  Although there were burns and abrasions to the forearm, service treatment records are negative for any complaints or treatment for a hand injury or disease.  The evidence in this case includes the clinical evaluation at the February 1982 service separation examination that found normal "upper extremities."  In addition, the Veteran has not contended that hand disorder symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a hand disorder have not been continuous since service separation in February 1982.  Following service separation in February 1982, the evidence of record shows no diagnosis or treatment for a hand disorder until April 1998, when the Veteran complained of right hand numbness.  The absence of post-service findings, diagnosis, or treatment after service prior to 1998 is one factor that tends to weigh against a finding of either a hand disorder in service or continuous hand disorder symptoms after service separation.  See Buchanan, at 1336; see also Maxson, at 1333.  The Veteran has not contended or submitted any lay or medical evidence showing that hand disorder symptoms have been continuous since service separation.

Other evidence of record includes an April 1999 VAMC EMG report stating that the Veteran had numbness, tingling, and swelling of both hands for the last eight months.  An October 1999 VAMC note states the Veteran had right wrist pain for two years.  A May 2000 VAMC note indicates the Veteran had experienced bilateral hand weakness and numbness for over a year.  Each of these histories places the inception of the hand/wrist symptoms at least 15 years after separation from service.

With regard to the Veteran's assertions that he has had hand problems since separation from service in February 1982, the Board finds that, while the Veteran is competent to report the onset of his hand disorder symptoms, his recent report of continuous bilateral hand disorder symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, and is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statements as to continuous bilateral hand disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the clinical evaluation at the February 1982 separation examination that reported no bilateral hand disorder or bilateral hand disorder symptoms, the 1999 VA treatment records where the Veteran reported that his hand symptoms began between eight months and two years before, which was at least 15 years after he separated from active service, and the 2000 VA treatment record where the Veteran reported bilateral hand symptoms for the past year.

The Board further finds that the weight of the evidence demonstrates that the Veteran's current hand disorder is not related to his active service.  At the March 2010 VA examination, the examiner assessed right carpal tunnel status post release and right hand degenerative joint disease.  The examiner opined that the current condition of the right hand was less likely as not related to active service, as there was no treatment for a hand condition in service and the onset of symptoms and subsequent surgery both occurred in civilian life.  The March 2010 VA opinion is competent and probative medical evidence because it is factually accurate and supported by an adequate rationale as the examiner was informed of the pertinent evidence, including the Veteran's contentions of a hand disorder since service.  The VA examiner reviewed the claims file and fully articulated the opinion.

The weight of the evidence demonstrates no relationship between the Veteran's current hand disorder and his military service.  The only nexus opinion on file, in March 2010, which included a review of the claims file, weighs against the claim.  There are multiple reasons to conclude that the lay and medical evidence that is of record weighs against the claim for service connection for a hand disorder, and outweighs the Veteran's more recent contentions regarding in-service hand injury, in-service hand disorder symptoms, and post-service hand disorder symptoms.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a hand disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran contends that his current hypertension originated in service and has continued since that time.  Specifically, he states that he had high blood pressure when in the hospital for a foot injury and hepatitis, and was subsequently on medication to control his blood pressure for one year.  Then, he had a "heart problem" after his retirement from service and was started on blood pressure medication again.  

After a review of all the evidence, the Board first finds that the Veteran did not have cardiovascular injury or disease, including elevated blood pressure readings, during active service.  The evidence shows no elevated blood pressure readings during service.  Service treatment records identify no elevated diastolic blood pressure readings during service, and show only blood pressure readings that were within normal limits (i.e., the systolic reading was less than 140 millimeters of mercury and the diastolic reading was less than 90 millimeters of mercury); no diagnosis of hypertension is reflected in any examination or treatment record compiled in service.  

The October 1958 enlistment examination report reflects a blood pressure (BP) reading of 120/80.  A July 1960 periodic medical examination report reflects a BP reading of 106/70.  A July 1962 separation examination report reflects a BP reading of 116/72.  An August 1962 reenlistment examination report reflects a BP reading of 108/70.  A May 1968 periodic medical examination report reflects a BP reading of 110/80.  A September 1974 periodic medical examination report reflects a BP reading of 122/90.  The February 1982 retirement examination report reflects a BP reading of 118/74.

Finally, the service treatment records document a hospitalization in June 1973 for a foot injury and hepatitis, as the Veteran describes; however, the discharge summary states that blood pressure, pulse, and respiratory rate were all normal, and that there were no discharge medications.  

The Board finds that the weight of the evidence demonstrates that the Veteran's hypertension did not manifest either during active service or to a compensable degree within one year of service separation.  A compensable rating is assigned for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  As discussed above, service treatment records do not demonstrate elevated BP readings, and there are no post-service medical records showing elevated BP readings within one year of separation.

The Board next finds that the weight of the evidence demonstrates that symptoms of hypertension have not been continuous since service separation in February 1982.  At the February 1982 service retirement examination, the Veteran denied any disability or symptoms of high blood pressure.  Following service separation in February 1982, the evidence of record shows no complaints, diagnosis, or treatment for hypertension until 1993.  The absence of post-service complaints, findings, diagnosis, or treatment after service prior to 1993 is one factor that tends to weigh against a finding of either hypertension in service or continuous symptoms of hypertension after service separation.  See Buchanan, at 1336; see also Maxson, at 1333, supra.

In this case, the Veteran's factual assertion that hypertension was present during active service and just after service separation is outweighed by other, more contemporaneous lay and medical evidence of record that shows no hypertension present at the 1982 service retirement examination or for years after service separation, and is not credible.  At the February 1982 service retirement examination, the Veteran himself denied any disability or symptoms of the elevated blood pressure, and his vascular system and heart were clinically evaluated as normal.  Moreover, his BP was recorded as 118/74.  In addition, records documenting the 1973 hospitalization for a foot injury and hepatitis, when the Veteran claims he was first medicated for high blood pressure, show normal blood pressure and no medications prescribed upon discharge.  Further, there are no post-service medical records documenting high blood pressure until 1993, and no favorable competent medical opinions relating the current hypertension to active service.

Next, the Board finds that the weight of the evidence is against a finding of a relationship between the current hypertension and active service.  In March 2010, the Veteran was afforded a VA examination.  The examiner, who was a physician's assistant, reviewed the service treatment records, recording relevant BP readings observed during service.  The examiner also noted the 1973 discharge summary indicating normal blood pressure readings and no medication upon discharge from the hospital.  Further, he noted that there were no post-service medical records documenting a "heart problem" or a prescription for blood pressure medication, and stated that it would be extremely unlikely for the Veteran to transition from having consistent, excellent BP readings to becoming hypertensive in such a short time span.  Moreover, there was no evidence of any hypertensive disorder during service; indeed, there was documentation of normal BP readings during the period when the Veteran claims his hypertension had its onset.  There was no reference to any blood pressure medications found in review of the service treatment records.  Based on these observations, the VA examiner opined that the Veteran's hypertension was less likely as not a result of or aggravated by his active service.

The Veteran was afforded another VA examination in August 2011 to comply with the Board's 2010 remand instructions which directed that he be examined by a cardiovascular specialist.  The VA examiner reviewed the claims file, noting relevant findings from post-service medical records, concluded that there was no evidence of any heart disease, and gave the opinion that it was not likely that the Veteran's hypertension was caused by Agent Orange or other exposures during active service.  The VA examiner reasoned that, because the Veteran's hypertension did not develop until almost 10 years after active service, this more likely reflects an individual predisposed to hypertension.  

The 2010 and 2011 VA medical opinions are competent and probative medical evidence because they are factually accurate, and are supported by adequate rationale.  The VA examiners were informed of the pertinent evidence, including the Veteran's contentions of high blood pressure both in service and just after retirement from service.  The VA examiners reviewed the claims file and fully articulated the opinions.

The weight of the evidence demonstrates no relationship between the Veteran's current hypertension and his active military service.  Therefore, the Board finds that there are multiple reasons to conclude that the lay and medical evidence that is of record weighs against the claim for service connection for hypertension, and outweighs the Veteran's more recent contentions regarding in-service hypertension symptoms, and continuous post-service hypertension symptoms.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a low back disorder is denied.  

Service connection for a hand disorder is denied.  

Service connection for hypertension is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


